Case 1:18-cr-20758-MGC Document 64 Entered on FLSD Docket 09/02/2020 Page 1 of 3



                                  UNITED STATES DISTRICT COURT
                                  SOUTHERN DISTRICT OF FLORIDA

                                    CASE NO.: 18-CR-20758—MGC

  UNITED STATES OF AMERICA,

                  Plaintiff,

  v.

  MANUEL ANTONIO BALDIZON MENDEZ,
  USM/BOP 19167-104

                  Defendant,

  ___________________________________/

   AGREED MOTION TO DISCHARG PERSONAL SURETIES AND FOR RETURN OF
                      CASH BOND TO DEPOSITOR


          COMES NOW, the Defendant, MANUEL ANTONIO BALDIZON MENDEZ, by and

  through his undersigned counsel, William A. Clay and Carlos Leon, and hereby files the instant

  Agreed Motion to Discharge Personal Sureties and for Return of Cash Bond to Depositor. The

  following is set forth the following in support of the instant motion:

          1.      The Defendant, MANUEL ANTONIO BALDIZON MENDEZ, was previously at

  liberty in the instant case on two bonds which are described as follows:

          (a) A $1 million Surety Bond signed by the Defendant, his sons - Manuel Antonio Baldizon
              Vargas and Jorge Eduardo Baldizon Vargas (DE 20) dated 12/21/18;

          (b) A $1 million Personal Surety Bond with 5% to be deposited with Clerk of Court (DE
              21) dated 12/21/18; Said bond was signed by the Defendant, his son, Jorge Eduardo
              Baldizon Vargas and Rosa Maria Vargas Morales.

          (c) Rosa Maria Vargas Morales was the depositor who made the cash bond payment of
              $50,000.00 to the Clerk of Court on 12/21/18;




                                                   1
Case 1:18-cr-20758-MGC Document 64 Entered on FLSD Docket 09/02/2020 Page 2 of 3



          2.        The Defendant was designated to FCI McRae, Georgia.          The Defendant did

  faithfully self-surrender to the FCI McRae, Georgia on September 1, 2020 as required.

          3.        Undersigned counsel has personally viewed the U.S. Bureau of Prisons website

  and inmate locator information pertaining to the Defendant Manuel Baldizon (Inmate No. 19167-

  104). BOP inmate locator record reflect that the Defendant is in fact in custody in McRae,

  Georgia.

          4.        Predicated upon the foregoing, the previously executed and filed Personal Surety

  Bonds have no further purpose in this matter.

          5.        Predicated upon the foregoing, the Defendant and undersigned counsel respectfully

  move this Court to grant the instant motion and enter an Order discharging the personal sureties in

  this matter and ordering the Clerk of Court to turn the cash bond to its depositor, Rosa M. Vargas

  Morales. (DE 21), at page 5, reflects Rose M. Vargas Morales as the depositor of the cash bond

  in this matter.

          6.        CERTIFICATE OF COMPLIANCE WITH LOCAL RULE 88.9:

  Undersigned counsel has personally communicated with AUSA Walter Norkin regarding the

  instant motion and AUSA Norkin has specifically authorized undersigned counsel to reflect in

  the instant motion that the Government agrees to the instant motion and the relief requested

  therein.

          WHEREFORE, predicated upon the foregoing, the Defendant MANUEL ANTONIO

  BALDIZON MENDEZ, by and through his undersigned counsel, does respectfully request this

  Court grant the instant Motion.




                                                    2
Case 1:18-cr-20758-MGC Document 64 Entered on FLSD Docket 09/02/2020 Page 3 of 3




   /s/ Carlos Leon                                Respectfully submitted,
   CARLOS LEON, ESQUIRE
   LAW OFFICE OF CARLOS LEON, LLC                 /s/ William A. Clay
   Florida Bar No. 73092                          WILLIAM A. CLAY, ESQUIRE
   11440 North Kendall Drive, #400                BILL CLAY, P.A.
   Miami, Florida 33176                           Florida Bar No. 155102
   leonlaw@protonmail.com                         11440 North Kendall Drive, #400
   PH. (305) 793-5178                             Miami, Florida 33176
                                                  Bill@billclaypa.com
                                                  (305) 595-0866/phone
                                                  (305) 595-9732/fax



                               CERTIFICATE OF SERVICE

         I HEREBY CERTIFY that on September 2, 2020, I filed the foregoing document with the
  Clerk of the Court using CM/ECF


                                                    /s/ William A. Clay
                                                    WILLIAM A. CLAY, ESQUIRE
                                                    CARLOS LEON, ESQUIRE




                                              3
